The report of this case in Court of Appeals appears in 2 Abs. 204, but as this survey is further explanatory the repetition is made.
One June 29, 1920, a car of sugar belonging to the Chocolate Co. was being unloaded by the Syrup Co. to be melted into syrup, and returned in drums. The order for melting was cancelled and the car ordered returned to Cleveland. Owing to part of the barrels being broken, it could not be returned as then loaded, and the Syrup Co. agreed to keep the sugar and substitute another car then rolling out of New York, thus saving freight to it. A written memo was drawn up by the Crane Co., as stated in the Appeals opinion, but was not signed by either party.
The Johnson Co. tendered the car in September, the market price of sugar then being 23 cents per pound as against 27 or 28 cents in June. Suit was then begun to recover the difference in price. The question involved in the case was whether it was all one transaction, and without the statute of frauds, or whether, as contended by the Crane Co., there were two transactions, a sale and a resale, the resale barred by the statute, 8364 GC.
The Common Pleas gave judgment for the Johnson Co. The Appeals held that it was proper to submit to the jury the question of all one transaction, and if so, whether the delivery of sugar in June was part consideration for the redelivery in September. But the latter court reversed the Common Pleas and issued a mandate for a new trial on the ground that the petition should have set forth that the contract was part in parol and part in writing. The Johnson Co. complained of the Appeals judgment on the ground that the word “sold” should be governed by the typewritten word “loaned” in the bottom of the memo, and that upon return of the sugar the memo warranted the inference of the return of the money advanced and thus was complete in itself.